 1   LONGYEAR, O’DEA & LAVRA, LLP
     John A. Lavra, CSB No.: 114533
 2   Amanda L. McDermott, CSB No.: 253651
     3620 American River Drive, Suite 230
 3   Sacramento, CA 95864
     Phone: 916-974-8500
 4   Facsimile: 916-974-8510
 5   Attorneys for County of Sacramento,
     Tanya Coit, Ana Nguyen
 6
     LAW OFFICE OF DONNIE R. COX
 7   Donnie R. Cox, CSB No.: 137950
     402 North Nevada St.
 8   Oceanside, CA 92054-2025
     Telephone (760) 400-0263
 9   Facsimile (760) 400-0269
     drc@drcoxlaw.com
10
     LAW OFFICE OF PAUL W. LEEHEY
11   Paul W. Leehey, CSB No.: 92009
     210 E. Fig Street, Ste. 101
12   Fallbrook, CA 92028
     Telephone (760) 723-0711
13   Facsimile (760) 723-6533
     law@leehey.com
14
     WEINBERGER LAW FIRM
15   Joseph B. Weinberger, CSB No.: 136798
     1839 Iron Point Rd., Ste. 180
16   Folsom, CA 95630
     Telephone (916) 357-6767
17   Facsimile (916) 357-6766
     joe@weinbergerlaw.net
18
     Attorneys for Plaintiffs
19
20                                UNITED STATES DISTRICT COURT
21                EASTERN DISTRICT OF CALIFORNIA SACRAMENTO DIVISION
22
     RACHELLE MARIE STIVERSON and               ) Case No.: 2:18-cv-02128-JAM-EFB
23   K.S-M., a minor, by and through her        )
     Guardian Ad Litem, Danielle Stiverson,     )
24                                              ) STIPULATED PROTECTIVE ORDER
                     Plaintiff,                 )
25                                              )
            vs.                                 )
26                                              )
     COUNTY OF SACRAMENTO, TANYA                )
27   COIT, ANA NGUYEN, and DOES 1               )
     through 50, inclusive,                     )
28                                              )
                     Defendants.                )

                                    STIPULATED PROTECTIVE ORDER
                                                -1-
 1           IT IS HEREBY STIPULATED by and between Plaintiffs RACHELLE MARIE

 2   STIVERSON and K.S-M., by and through her Guardian Ad Litem, (herein “Plaintiffs”), and

 3   Defendants COUNTY OF SACRAMENTO, TANYA COIT, and ANA NGUYEN (herein

 4   “Defendants”), by and through their respective counsel of record, that in order to facilitate the

 5   exchange of information and documents which are subject to confidentiality limitations on

 6   disclosure due to federal laws, state laws, and privacy rights, the Parties stipulate that the

 7   following Protective Order be entered to give effect to the terms and conditions set forth below:

 8   1.      PURPOSES AND LIMITATIONS

 9           Disclosure and discovery activity in this action are likely to involve production of

10   confidential, proprietary, or private information for which special protection from public

11   disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

12   Accordingly, the parties hereby stipulate to and petition the court to enter the following

13   Stipulated Protective Order. The parties acknowledge that this Order does not confer blanket

14   protections on all disclosures or responses to discovery and that the protection it affords from

15   public disclosure and use extends only to the limited information or items that are entitled to

16   confidential treatment under the applicable legal principles. The parties further acknowledge, as

17   set forth in Section 12.3, below, that this Stipulated Protective Order does not entitle them to file

18   confidential information under seal; Eastern District Local Rule 141 sets forth the procedures

19   that must be followed and the standards that will be applied when a party seeks permission from

20   the court to file material under seal.

21   2.      DEFINITIONS

22           2.1     Challenging Party: a Party or Non-Party that challenges the designation of

23   information or items under this Order.

24           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

25   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

26   of Civil Procedure 26(c).

27           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

28   well as their support staff).


                                       STIPULATED PROTECTIVE ORDER
                                                   -2-
 1           2.4     Designating Party: a Party or Non-Party that designates information or items that

 2   it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

 3           2.5     Disclosure or Discovery Material: all items or information, regardless of the

 4   medium or manner in which it is generated, stored, or maintained (including, among other things,

 5   testimony, transcripts, and tangible things), that are produced or generated in disclosures or

 6   responses to discovery in this matter.

 7           2.6     Expert: a person with specialized knowledge or experience in a matter pertinent

 8   to the litigation who has been retained by a Party or its counsel to serve as an expert witness or as

 9   a consultant in this action.

10           2.7     House Counsel: attorneys who are employees of a party to this action. House

11   Counsel does not include Outside Counsel of Record or any other outside counsel.

12           2.8     Non-Party: any natural person, partnership, corporation, association, or other

13   legal entity not named as a Party to this action.

14           2.9     Outside Counsel of Record: attorneys who are not employees of a party to this

15   action but are retained to represent or advise a party to this action and have appeared in this

16   action on behalf of that party or are affiliated with a law firm which has appeared on behalf of

17   that party.

18           2.10    Party: any party to this action, including all of its officers, directors, employees,

19   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

20           2.11    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

21   Material in this action.

22           2.12    Professional Vendors: persons or entities that provide litigation support services

23   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

24   organizing, storing, or retrieving data in any form or medium) and their employees and

25   subcontractors.

26           2.13    Protected Material: any Disclosure or Discovery Material that is designated as

27   “CONFIDENTIAL.”

28   ///


                                      STIPULATED PROTECTIVE ORDER
                                                  -3-
 1          2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a

 2   Producing Party.

 3   3.     SCOPE

 4          The documents eligible for protection under this order include, but are not limited to:

 5                     Records and information contained within the Superior Court of California,

 6                      County of Sacramento Juvenile Court File for Case Number 1606907;

 7                     Records and information maintained by Sacramento County Department of

 8                      Health and Human Services, Child Protective Services pertaining to Plaintiffs;

 9                     Citrus Heights Police Department records pertaining to Case No. CH16-

10                      06626.

11          The protections conferred by this Stipulation and Order cover not only Protected Material

12   (as defined above), but also (1) any information copied or extracted from Protected Material; (2)

13   all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

14   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

15   However, the protections conferred by this Stipulation and Order do not cover the following

16   information: (a) any information that is in the public domain at the time of disclosure to a

17   Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as

18   a result of publication not involving a violation of this Order, including becoming part of the

19   public record through trial or otherwise; and (b) any information known to the Receiving Party

20   prior to the disclosure or obtained by the Receiving Party after the disclosure from a source who

21   obtained the information lawfully and under no obligation of confidentiality to the Designating

22   Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.

23   4.     DURATION

24          Even after final disposition of this litigation, the confidentiality obligations imposed by

25   this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court

26   order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all

27   claims and defenses in this action, with or without prejudice; and (2) final judgment herein after

28   the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this


                                      STIPULATED PROTECTIVE ORDER
                                                  -4-
 1   action, including the time limits for filing any motions or applications for extension of time

 2   pursuant to applicable law.

 3   5.     DESIGNATING PROTECTED MATERIAL

 4          5.1      Exercise of Restraint and Care in Designating Material for Protection. Each Party

 5   or Non-Party that designates information or items for protection under this Order must take care

 6   to limit any such designation to specific material that qualifies under the appropriate standards.

 7   The Designating Party must designate for protection only those parts of material, documents,

 8   items, or oral or written communications that qualify – so that other portions of the material,

 9   documents, items, or communications for which protection is not warranted are not swept

10   unjustifiably within the ambit of this Order.

11          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

12   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

13   unnecessarily encumber or retard the case development process or to impose unnecessary

14   expenses and burdens on other parties) may expose the Designating Party to sanctions.

15          If it comes to a Designating Party’s attention that information or items that it designated

16   for protection do not qualify for protection, that Designating Party must promptly notify all other

17   Parties that it is withdrawing the mistaken designation.

18          5.2      Manner and Timing of Designations. Except as otherwise provided in this Order

19   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

20   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

21   designated before the material is disclosed or produced.

22          Designation in conformity with this Order requires:

23               (a) for information in documentary form (e.g., paper or electronic documents, but

24   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

25   Party affix the legend “CONFIDENTIAL” to each page that contains protected material. If only

26   a portion or portions of the material on a page qualifies for protection, the Producing Party also

27   must clearly identify the protected portion(s) (e.g., by making appropriate markings in the

28   margins).


                                      STIPULATED PROTECTIVE ORDER
                                                  -5-
 1               A Party or Non-Party that makes original documents or materials available for

 2   inspection need not designate them for protection until after the inspecting Party has indicated

 3   which material it would like copied and produced. During the inspection and before the

 4   designation, all of the material made available for inspection shall be deemed

 5   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants copied and

 6   produced, the Producing Party must determine which documents, or portions thereof, qualify for

 7   protection under this Order. Then, before producing the specified documents, the Producing

 8   Party must affix the “CONFIDENTIAL” legend to each page that contains Protected Material. If

 9   only a portion or portions of the material on a page qualifies for protection, the Producing Party

10   also must clearly identify the protected portion(s) (e.g., by making appropriate markings in the

11   margins).

12               (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

13   Designating Party identify on the record, before the close of the deposition, hearing, or other

14   proceeding, all protected testimony.

15               (c) for information produced in some form other than documentary and for any other

16   tangible items, that the Producing Party affix in a prominent place on the exterior of the

17   container or containers in which the information or item is stored the legend

18   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

19   the Producing Party, to the extent practicable, shall identify the protected portion(s).

20          5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

21   designate qualified information or items does not, standing alone, waive the Designating Party’s

22   right to secure protection under this Order for such material. Upon timely correction of a

23   designation, the Receiving Party must make reasonable efforts to assure that the material is

24   treated in accordance with the provisions of this Order.

25   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

26          6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of

27   confidentiality. Such challenges must be made within forty-five (45) days of service of the

28   materials designated as confidential and/or subject to this Order. Failure to mount a challenge to


                                       STIPULATED PROTECTIVE ORDER
                                                   -6-
 1   a confidentiality designation within this time frame constitutes a waiver of the challenge unless

 2   the court, for good cause, excuses the failure.

 3          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution

 4   process by providing written notice of each designation it is challenging and describing the basis

 5   for each challenge. To avoid ambiguity as to whether a challenge has been made, the written

 6   notice must recite that the challenge to confidentiality is being made in accordance with this

 7   specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in

 8   good faith and must begin the process by conferring directly (in voice to voice dialogue; other

 9   forms of communication are not sufficient) within fourteen (14) days of the date of service of

10   notice. In conferring, the Challenging Party must explain the basis for its belief that the

11   confidentiality designation was not proper and must give the Designating Party an opportunity to

12   review the designated material, to reconsider the circumstances, and, if no change in designation

13   is offered, to explain the basis for the chosen designation. A Challenging Party may proceed to

14   the next stage of the challenge process only if it has engaged in this meet and confer process first

15   or establishes that the Designating Party is unwilling to participate in the meet and confer

16   process in a timely manner.

17          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

18   intervention, the Designating Party shall file and serve a motion to retain confidentiality under

19   Eastern District Local Rule 251 within twenty-one (21) days of the initial notice of challenge or

20   within fourteen (14) days of the parties agreeing that the meet and confer process will not resolve

21   their dispute, whichever is earlier. Each such motion must be accompanied by a competent

22   declaration affirming that the movant has complied with the meet and confer requirements

23   imposed in the preceding paragraph. Failure by the Designating Party to make such a motion

24   including the required declaration within twenty-one (21) days (or fourteen (14) days, if

25   applicable) shall automatically waive the confidentiality designation for each challenged

26   designation, unless the court, for good cause, excused the failure. In addition, the Challenging

27   Party may file a motion challenging a confidentiality designation at any time if there is good

28   cause for doing so, including a challenge to the designation of a deposition transcript or any


                                      STIPULATED PROTECTIVE ORDER
                                                  -7-
 1   portions thereof. Any motion brought pursuant to this provision must be accompanied by a

 2   competent declaration affirming that the movant has complied with the meet and confer

 3   requirements imposed by the preceding paragraph.

 4          The burden of persuasion in any such challenge proceeding shall be on the Designating

 5   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

 6   unnecessary expenses and burdens on other parties) may expose the Challenging Party to

 7   sanctions. Unless the Designating Party has waived the confidentiality designation by failing to

 8   file a motion to retain confidentiality as described above, all parties shall continue to afford the

 9   material in question the level of protection to which it is entitled under the Producing Party’s

10   designation until the court rules on the challenge.

11   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

12          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed

13   or produced by another Party or by a Non-Party in connection with this case only for

14   prosecuting, defending, or attempting to settle this litigation. Such Protected Material may be

15   disclosed only to the categories of persons and under the conditions described in this Order.

16   When the litigation has been terminated, a Receiving Party must comply with the provisions of

17   section 13 below (FINAL DISPOSITION).

18          Protected Material must be stored and maintained by a Receiving Party at a location and

19   in a secure manner that ensures that access is limited to the persons authorized under this Order.

20          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

21   ordered by the court or permitted in writing by the Designating Party, a Receiving Party may

22   disclose any information or item designated “CONFIDENTIAL” only to:

23              (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

24   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

25   information for this litigation and who have signed the “Acknowledgment and Agreement to Be

26   Bound” that is attached hereto as Exhibit A;

27   ///

28   ///


                                      STIPULATED PROTECTIVE ORDER
                                                  -8-
 1             (b) the officers, directors, and employees (including House Counsel) of the Receiving

 2   Party to whom disclosure is reasonably necessary for this litigation and who have signed the

 3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 4             (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

 5   reasonably necessary for this litigation and who have signed the “Acknowledgment and

 6   Agreement to Be Bound” (Exhibit A);

 7             (d) the court and its personnel;

 8             (e) court reporters and their staff, professional jury or trial consultants, mock jurors,

 9   and Professional Vendors to whom disclosure is reasonably necessary for this litigation and who

10   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

11             (f) during their depositions, witnesses in the action to whom disclosure is reasonably

12   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

13   A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of

14   transcribed deposition testimony or exhibits to depositions that reveal Protected Material must be

15   separately bound by the court reporter and may not be disclosed to anyone except as permitted

16   under this Stipulated Protective Order.

17             (g) the author or recipient of a document containing the information or a custodian or

18   other person who otherwise possessed or knew the information.

19   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

20          OTHER LITIGATION

21          If a Party is served with a subpoena or a court order issued in other litigation that compels

22   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that

23   Party must:

24             (a) promptly notify in writing the Designating Party. Such notification shall include a

25   copy of the subpoena or court order;

26             (b) promptly notify in writing the party who caused the subpoena or order to issue in

27   the other litigation that some or all of the material covered by the subpoena or order is subject to

28


                                      STIPULATED PROTECTIVE ORDER
                                                  -9-
 1   this Protective Order. Such notification shall include a copy of this Stipulated Protective Order;

 2   and

 3             (c) cooperate with respect to all reasonable procedures sought to be pursued by the

 4   Designating Party whose Protected Material may be affected.

 5          If the Designating Party timely seeks a protective order, the Party served with the

 6   subpoena or court order shall not produce any information designated in this action as

 7   “CONFIDENTIAL” before a determination by the court from which the subpoena or order

 8   issued, unless the Party has obtained the Designating Party’s permission. The Designating Party

 9   shall bear the burden and expense of seeking protection in that court of its confidential material –

10   and nothing in these provisions should be construed as authorizing or encouraging a Receiving

11   Party in this action to disobey a lawful directive from another court.

12   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN

13          THIS LITIGATION

14             (a) The terms of this Order are applicable to information produced by a Non-Party in

15   this action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

16   connection with this litigation is protected by the remedies and relief provided by this Order.

17   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking

18   additional protections.

19             (b) In the event that a Party is required, by a valid discovery request, to produce a

20   Non-Party’s confidential information in its possession, and the Party is subject to an agreement

21   with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

22                  (1) promptly notify in writing the Requesting Party and the Non-Party that some

23   or all of the information requested is subject to a confidentiality agreement with a Non-Party;

24                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective

25   Order in this litigation, the relevant discovery request(s), and a reasonably specific description of

26   the information requested; and

27                  (3) make the information requested available for inspection by the Non-Party.

28   ///


                                      STIPULATED PROTECTIVE ORDER
                                                  - 10 -
 1              (c) If the Non-Party fails to object or seek a protective order from this court within

 2   fourteen (14) days of receiving the notice and accompanying information, the Receiving Party

 3   may produce the Non-Party’s confidential information responsive to the discovery request. If the

 4   Non-Party timely seeks a protective order, the Receiving Party shall not produce any information

 5   in its possession or control that is subject to the confidentiality agreement with the Non-Party

 6   before a determination by the court. Absent a court order to the contrary, the Non-Party shall

 7   bear the burden and expense of seeking protection in this court of its Protected Material.

 8   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 9          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

10   Material to any person or in any circumstance not authorized under this Stipulated Protective

11   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

12   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

13   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were

14   made of all the terms of this Order, and (d) request such person or persons to execute the

15   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

16   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

17          PROTECTED MATERIAL

18          When a Producing Party gives notice to Receiving Parties that certain inadvertently

19   produced material is subject to a claim of privilege or other protection, the obligations of the

20   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

21   provision is not intended to modify whatever procedure may be established in an e-discovery

22   order that provides for production without prior privilege review. Pursuant to Federal Rule of

23   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a

24   communication or information covered by the attorney-client privilege or work product

25   protection, the parties may incorporate their agreement in the stipulated protective order

26   submitted to the court.

27   ///

28   ///


                                      STIPULATED PROTECTIVE ORDER
                                                  - 11 -
 1   12.    MISCELLANEOUS

 2          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to

 3   seek its modification by the court in the future.

 4          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective

 5   Order no Party waives any right it otherwise would have to object to disclosing or producing any

 6   information or item on any ground not addressed in this Stipulated Protective Order. Similarly,

 7   no Party waives any right to object on any ground to use in evidence of any of the material

 8   covered by this Protective Order.

 9          12.3    Filing Protected Material. Without written permission from the Designating Party

10   or a court order secured after appropriate notice to all interested persons, a Party may not file in

11   the public record in this action any Protected Material. A Party that seeks to file under seal any

12   Protected Material must comply with Eastern District Local Rule 141. Protected Material may

13   only be filed under seal pursuant to a court order authorizing the sealing of the specific Protected

14   Material at issue.

15   13.    FINAL DISPOSITION

16          Within sixty (60) days after the final disposition of this action, as defined in paragraph 4,

17   each Receiving Party must return all Protected Material to the Producing Party or destroy such

18   material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,

19   compilations, summaries, and any other format reproducing or capturing any of the Protected

20   Material. Whether the Protected Material is returned or destroyed, the Receiving Party must

21   submit a written certification to the Producing Party (and, if not the same person or entity, to the

22   Designating Party) by the sixty (60) day deadline that (1) identifies (by category, where

23   appropriate) all the Protected Material that was returned or destroyed and (2) affirms that the

24   Receiving Party has not retained any copies, abstracts, compilations, summaries or any other

25   format reproducing or capturing any of the Protected Material. Notwithstanding this provision,

26   Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,

27   and hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert

28   reports, attorney work product, and consultant and expert work product, even if such materials


                                      STIPULATED PROTECTIVE ORDER
                                                  - 12 -
 1   contain Protected Material. Any such archival copies that contain or constitute Protected

 2   Material remain subject to this Protective Order as set forth in Section 4 (DURATION).

 3          IT IS SO STIPULATED.

 4
 5    Dated: July 8, 2019                         LONGYEAR, O’DEA & LAVRA, LLP
 6
                                            By: /s/ Amanda L. McDermott
 7                                              JOHN A. LAVRA
                                                AMANDA L. MCDERMOTT
 8                                              Attorneys for Defendants
 9
10    Dated: July 2, 2019                         LAW OFFICE OF DONNIE R. COX
11                                                /s/ Donnie R. Cox
                                            By:   (authorized on 7/2/19)
12                                                DONNIE R. COX
                                                  Attorney for Plaintiffs
13
14
15                                                ORDER
16          Having read and considered the foregoing Stipulation for Protective Order, and good

17   cause appearing therefore,

18          IT IS SO ORDERED.

19    Dated: July 10, 2019.
                                                  Edmund F. Brennan
20                                                UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28


                                     STIPULATED PROTECTIVE ORDER
                                                 - 13 -
 1                                               EXHIBIT A

 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3
 4          I, ___________________________ [print or type full name], of ____________________

 5   [print or type full address], declare under penalty of perjury that I have read in its entirety and

 6   understand the Stipulated Protective Order that was issued by the United States District Court for

 7   the Eastern District of California on ______ in the case of Stiverson, et al. v. County of

 8   Sacramento, et al., Case No. 2:18-cv-02128-JAM-EFB. I agree to comply with and to be bound

 9   by all the terms of this Stipulated Protective Order and I understand and acknowledge that failure

10   to so comply could expose me to sanctions and punishment in the nature of contempt. I solemnly

11   promise that I will not disclose in any manner any information or item that is subject to this

12   Stipulated Protective Order to any person or entity except in strict compliance with the

13   provisions of this Order.

14          I further agree to submit to the jurisdiction of the United States District Court for the

15   Eastern District of California for the purpose of enforcing the terms of this Stipulated Protective

16   Order, even if such enforcement proceedings occur after termination of this action.

17          I hereby appoint __________________________ [print or type full name] of

18   _______________________________________ [print or type full address and telephone

19   number] as my California agent for service of process in connection with this action or any

20   proceedings related to enforcement of this Stipulated Protective Order.

21
22          Date: ______________________________________

23          City and State where sworn and signed: _________________________________

24          Printed name: _______________________________

25          Signature: __________________________________

26
27
28


                                      STIPULATED PROTECTIVE ORDER
                                                  - 14 -
